UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4906


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL JERONIMO-RODAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00153-RBH-2)


Submitted:   June 16, 2014                 Decided:   June 25, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stuart M. Axelrod, AXELROD & ASSOCIATES, P.A., Myrtle Beach,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Robert F. Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel Jeronimo-Rodas appeals from his conviction for

possession of a firearm by an illegal alien.                                  On appeal, he

challenges      the    district        court’s       denial          of    his   motion      to

suppress,     where    he     asserted      that      police         officers’        continued

questioning of him at his residence after he denied the officers

entry was unconstitutional.             We affirm.

              Victor Gomez, an agent with the Department of Homeland

Security,     along    with    two    members        of    the       Myrtle    Beach    Police

Department’s      Gang      Unit,    knocked         on     Daniel         Jeronimo-Rodas’s

trailer’s front door at approximately 6:30 pm on February 15,

2013,    in   order   to    investigate         a    tip    that      illegal       aliens   in

possession of firearms were on the premises.                                  Jeronimo-Rodas

opened    the    door.         Gomez       identified        himself          and     informed

Jeronimo-Rodas         that      the       officers          were          conducting        an

investigation.        Gomez asked if he could enter the residence, and

Jeronimo-Rodas denied Gomez’s request.                      Gomez then continued to

question Jeronimo-Rodas concerning both his immigration status

and his ownership of a vehicle parked near the residence.

              Eventually,       Jeronimo-Rodas             retrieved          documentation

concerning the vehicle, along with a Mexican passport.                                   After

indicating      to     Gomez        that     he       was        a     Mexican        citizen,

Jeronimo-Rodas        stated     that      he       was     in       the    United      States

illegally.        Gomez     then     placed         Jeronimo-Rodas            under    arrest.

                                            2
Subsequent to his arrest, Jeronimo-Rodas admitted that he had a

firearm in the trailer, and he consented when Gomez asked to

enter the premises to retrieve the firearm.

               In reviewing a district court’s decision on a motion

to suppress, we review de novo the ultimate conclusion that the

police    did    or   did    not   have   the   requisite      probable    cause    or

reasonable suspicion, but all findings of historical fact and

credibility determinations are reviewed deferentially, under the

clear error standard.              See Ornelas v. United States, 517 U.S.

690, 699 (1996).        “A voluntary response to an officer’s knock at

the front door of a dwelling does not generally implicate the

Fourth Amendment.”           United States v. Cephas, 254 F.3d 488, 493

(4th Cir. 2001).            However, the Fourth Amendment is implicated

“when officers gain visual or physical access to a room after an

occupant opens the door not voluntarily, but in response to a

demand under color of authority.”               United States v. Mowatt, 513

F.3d    395,    400   (4th   Cir.    2008)    (internal   quotation       marks    and

alteration omitted), abrogated on other grounds by Kentucky v.

King, 131 S. Ct. 1849 (2011); see Johnson v. United States, 333

U.S. 10, 13 (1948).

               Jeronimo-Rodas       particularly      relies    on   the    Supreme

Court’s    decision     in    Johnson,       where   officers    investigating       a

report of opium use in a hotel traced the opium to a particular

room.     333 U.S. at 12.          Officers in Johnson knocked on the door

                                          3
to the room and identified themselves as police, and after a

slight delay, the defendant opened the door.                                   Id.      After one

officer informed the defendant that he wanted to speak with her

about the opium smell, the defendant stepped back and let the

officers into the room, apparently without objection.                                     Id.    The

Supreme        Court     held       that        the       officers      had     obtained        entry

“demanded       under       color    of    office”          and   that    the    defendant        had

permitted entry into the room “in submission to authority rather

than      as    an       understanding            and       intentional          waiver     of     a

constitutional right.”               Id. at 13.             According to Jeronimo-Rodas,

Johnson        created       a     bright-line             rule    that       forbids      further

investigation          or    questioning          once       a    suspect      denies     officers

entry to his home.                  This bright-line rule would vitiate any

consent given by Jeronimo-Rodas after the continued questioning.

               However, the Supreme Court has ruled that consent is

to   be    determined            under     the     totality        of    the     circumstances.

Schneckloth         v.      Bustamonte,          412      U.S.    218,    226     (1973).          In

determining whether consent was voluntary, courts examine the

officer’s conduct, the number of officers present, the time of

the encounter, and the characteristics of the individual who was

searched.       See United States v. Lattimore, 87 F.3d 647, 650 (4th

Cir. 1996).          Additionally, whether the individual searched was

informed       of      his    right        to     decline         the    search      is    “highly

relevant.”       United States v. Wilson, 895 F.2d 168, 172 (4th Cir.

                                                      4
1990).         The    voluntariness         of       consent     is     a   factual    finding

reviewed for clear error.              Lattimore, 87 F.3d at 651.

               Here, the district court explicitly found Gomez to be

a credible witness and carefully considered the totality of the

circumstances: (1) the entire encounter took a matter of minutes

and occurred on Jeronimo-Rodas’s own property; (2) Gomez had

reasonable suspicion to interview Jeronimo-Rodas, based upon a

reliable       confidential        informant;          and   (3)       once   Jeronimo-Rodas

admitted he was an illegal alien, Gomez read him his rights

prior    to    his     admissions     regarding           the    gun    and    prior   to   his

consent       to    search.        Gomez    testified           that    Jeronimo-Rodas      was

cooperative and that he even walked officers to his bedroom and

pointed out the handgun.                   Unlike in Johnson, the officers did

not “demand” that Jeronimo-Rodas open the door or cooperate.

Moreover, no guns were drawn; Jeronimo-Rodas was not ordered to

the     ground;       he    was     informed         of   his      Miranda      rights;     and

Jeronimo-Rodas clearly understood his right to refuse consent,

as he had previously declined consent.

               Thus,       we     reject     Jeronimo-Rodas’s               construction    of

Johnson.           See Florida v. Bostick, 501 U.S. 429, 436-37 (1991)

(noting       that     Fourth      Amendment          seizure      occurs      only    if    “a

reasonable person would [not] feel free to decline the officers’

requests or otherwise terminate the encounter” and that seizure

which does not occur “when police ask questions of an individual

                                                 5
. . . so long as the officers do not convey a message that

compliance with their requests is required”); United States v.

Collins, 699 F.3d 1039, 1042 (8th Cir. 2012) (finding that it

was   reasonable    to    believe    defendant   “voluntarily      changed   her

mind and consented to the search” after police induced her to

cooperate); United States v. Alexander, 573 F.3d 465, 477-78

(7th Cir. 2009) (defendant initially refused to consent then

later voluntarily agreed to consent).              Taking the evidence in

the light most favorable to the Government under the totality of

the circumstances, we find that the district court did not err

in    determining   that    Jeronimo-Rodas’s     consent    was    voluntarily

given and that the agents were not required to withdraw upon

Jeronimo-Rodas’s      initial   denial.      Accordingly,     we    affirm   the

district    court’s      judgment.     We   dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                        6